PER CURIAM.
Louis Reed, Jr. appeals the circuit court’s order dismissing for lack of jurisdiction his motion for postconviction relief, which he filed pursuant to Florida Rule of Criminal Procedure 3.850. Appellant filed his motion with the trial court after the opinion issued in the appeal of his previous motion to correct illegal sentence filed pursuant to rule 3.800(a). Although the time for rehearing of the opinion had not expired when the appellant filed his motion, the mandate in that appeal issued six days before the court entered the dismissal. Hence, unbeknownst to the trial court, it had jurisdiction. We therefore reverse and *737remand for the trial court to rule on the allegations of the motion.
Reversed and remanded.
RYDER, A.C.J., and PARKER and ALTENBERND, JJ., concur.